Citation Nr: 1726306	
Decision Date: 07/11/17    Archive Date: 07/20/17

DOCKET NO.  11-26 671A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for an eye condition, to include as secondary to service-connected diabetes mellitus.

2.  Entitlement to service connection for nephropathy, to include as secondary to service-connected diabetes mellitus.

3.  Entitlement to service connection for an acquired psychiatric disorder, to include anxiety disorder, adjustment disorder with depressed mood, and posttraumatic stress disorder (PTSD) (hereinafter acquired psychiatric disorder).

4.  Entitlement to service connection for peripheral neuropathy of the right upper extremity, to include as secondary to service-connected diabetes mellitus.

5.  Entitlement to service connection for peripheral neuropathy of the left upper extremity, to include as secondary to service-connected diabetes mellitus.

6.  Entitlement to service connection for hypertension, to include as secondary to service-connected diabetes mellitus.

7.  Entitlement to service connection for a skin condition, to include necrobiosis lipoidica diabeticorum, as secondary to service-connected diabetes mellitus.

8.  Entitlement to service connection for erectile dysfunction, to include as secondary to service-connected diabetes mellitus.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

M. R. Woodarek, Associate Counsel


INTRODUCTION

The Veteran had active service with the Navy from December 1968 to December 1972, with service in the Air Force National Guard of Michigan from December 1981 to March 1997.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from January 2010 and November 2011 rating decisions from the Department of Veterans Affairs (VA) Regional Office in Detroit, Michigan (RO), which denied entitlement to service connection for an eye condition, hypertension, necrobiosis lipoidica diabeticorum, nephropathy, neuropathy, PTSD and erectile dysfunction.

In October 2016, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A copy of the hearing transcript has been associated with the record.

The Board has characterized the claim for entitlement to service connection for PTSD as a claim to service connection for an acquired psychiatric disorder, to include anxiety disorder, adjustment disorder with depressed mood, and PTSD in order to consider all of the Veteran's current psychiatric diagnoses.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  The Board has also characterized the claim for entitlement to service connection for include necrobiosis lipoidica diabeticorum as a claim to service connection for a skin condition, to include necrobiosis lipoidica diabeticorum, as secondary to service-connected diabetes mellitus, to contemplate any and all skin conditions caused by or aggravated by the Veteran's service-connected diabetes mellitus.  Id.

The Board notes that the Veteran is not interested in pursuing his claim for entitlement to service connection for high cholesterol, to include as secondary to service-connected diabetes mellitus, as indicated at an October 2016 videoconference hearing.  Upon review of the record, it is noted that a statement of the case was not issued as to this matter and the Veteran did not perfect his appeal to the Board.  38 C.F.R. § 20.200 (2016).

The issues of entitlement to service connection for erectile dysfunction, hypertension, and a skin condition are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

.
FINDINGS OF FACT

1.  In an October 2011 substantive appeal, prior to the promulgation of a decision in the appeal, the Board received notification from Veteran and his representative that a withdrawal of the appeal for service connection for an eye condition, to include as secondary to service-connected diabetes mellitus, was requested.

2.  In an October 2016 videoconference hearing, prior to the promulgation of a decision in the appeal, the Board received notification from Veteran and his representative that a withdrawal of the appeal for service connection for nephropathy, to include as secondary to service-connected diabetes mellitus, was requested.

3.  The Veteran's identified in-service stressor is corroborated by evidence of record.  

4.  A VA psychiatrist established a current diagnosis of anxiety disorder attributable to the Veteran's exposure of the verified in-service stressor.

5.  The Veteran has a current diagnosis of peripheral neuropathy of the right upper extremity which is related to service-connected diabetes mellitus.

6.  The Veteran has a current diagnosis of peripheral neuropathy of the left upper extremity which is related to service-connected diabetes mellitus.


CONCLUSION OF LAW

1.  The criteria for withdrawal of the appeal for service connection for an eye condition, to include as secondary to service-connected diabetes mellitus, by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).

2.  The criteria for withdrawal of the appeal for service connection for nephropathy, to include as secondary to service-connected diabetes mellitus, by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).

3.  The criteria for service connection for an acquired psychiatric disorder, diagnosed as anxiety disorder, have been met.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A (West 2014); 38 C.F.R. § 3.303 (2016).

4.  The criteria for service connection for peripheral neuropathy of the right upper extremity, to include as secondary to service-connected diabetes mellitus, have been met.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A (West 2014); 38 C.F.R. § 3.303, 3.310 (2016).

5.  The criteria for service connection for peripheral neuropathy of the left upper extremity, to include as secondary to service-connected diabetes mellitus, have been met.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A (West 2014); 38 C.F.R. § 3.303, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Withdrawn Claims

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204 (2016).  In the present case, the Veteran withdrew the appeal for service connection for an eye condition and nephropathy at his Board hearing, hence, there remain no allegations of errors of fact or law for appellate consideration with regard to these issues.  The Board finds that his statements at the hearing qualify as a valid withdrawal of the claims in accordance with the provisions of 38 C.F.R. § 20.204 . The transcript has been reduced to writing and is of record.  See Tomlin v. Brown, 5 Vet. App. 355, 357-58 (1993).  Accordingly, the Board does not have jurisdiction to review the appeal for service connection for an eye condition and nephropathy, and these issues are dismissed.

II. Service Connection Law and Analysis

The Board notes the Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103 , 5103A (2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159  (2014). Given that the instant adjudication is fully favorable, discussion of VCAA compliance is moot.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2016).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2016).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004);  see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of all medical and lay evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  38 U.S.C.A. § 1154(a) (West 2014); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107.  A claimant is entitled to the benefit of the doubt when there is an approximate balance of evidence for and against the claim.  See 38 C.F.R. § 3.102 (2016).  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert, 1 Vet. App. 49.  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

Service Connection for an Acquired Psychiatric Disorder, to Include Anxiety Disorder, Adjustment Disorder with Depressed Mood, and PTSD

Service connection for PTSD has unique evidentiary requirements.  It generally requires: (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a), either under Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV) or Fifth Edition (DSM-V) (where, as here, certification was after August 4, 2014); (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f) (2016); see also Cohen v. Brown, 10 Vet. App. 128 (1997).

The Veteran contends that an acquired psychiatric disorder, to include anxiety disorder, adjustment disorder with depressed mood, and PTSD, was incurred in service.  He has identified a verified in-service stressor of witnessing the removal of a Navy airman's remains after he had been sucked up into the intake of an A-7 aircraft while stationed on the USS Independence aircraft carrier in December 1971.

After reviewing all the lay and medical evidence, the Board finds that the Veteran has currently diagnosed anxiety disorder related to a verified in-service stressor.

VA treatment records show the Veteran had an initial outpatient psychiatric interview in September 2009, where he reported he and his wife were unable to find work and found it difficult to afford living in Florida at the time.  He indicated he felt depressed and anxious nearly every day, with erratic sleep and appetite, and diminished energy and interest.  The Veteran also reported that while in-service, he participated in the search and recovery of the USS Frank E. Evans, which was split in half by the HMAS Melbourne, and killed 70 Navy men.  He indicated he still experienced nightmares and recollections of this event.  The VA nurse practitioner diagnosed the Veteran with major depression.

In February 2010, the Veteran submitted a statement indicating that he was not sleeping at night and could still see the faces of the men recovered from the USS Frank E. Evans collision in June 1969 that were brought aboard the USS Kearsarge, the ship where his helicopter squadron was assigned to at the time.  The Veteran also identified another in-service event, where a Navy airman was sucked up into the intake of an A-7 aircraft engine while stationed aboard the USS Independence sometime between September 1971 to April 1972.  He reported witnessing jet mechanics and corpsmen taking the engine apart the following day and placing the deceased airman's remains in plastic bags to be sent home to his family. 

In February 2010 to November 2010, the Veteran attended counseling at the Macomb County Veteran Services, where the Veteran presented with economic hardships, health concerns and depressive symptoms.  In May 2010, the VA therapist diagnosed the Veteran with adjustment issues, with mild depression and anxiety.

In an October 2010 VA psychiatric examination, the Veteran reported his in-service incident where the Navy airman died aboard the USS Independence, and indicated that he thinks about this incident a lot.  In reporting that the Veteran witnessed a sudden, violent and unexpected death of another, the VA psychiatrist diagnosed the Veteran with anxiety disorder, which he opined was at least as likely as not caused by service related experiences.  The VA psychiatrist did not diagnose the Veteran with PTSD.

VA treatment records in January 2015 show the Veteran experienced symptoms of moderate depression, to include having little interest or pleasure in doing things, trouble falling or staying asleep, feeling tired or having little energy, and having a poor appetite.  The Veteran also reported that he felt nervous, unable to stop or control worrying about different things, had trouble relaxing, and felt restless and irritable.  The VA psychologist diagnosed the Veteran with unspecified depressive disorder and generalized anxiety disorder.  

In a September 2016 statement, the Veteran identified the name of the Navy airman that was sucked into the engine of an A-7 aircraft while aboard the USS Independence.

In October 2016, the Joint Services Records Research Center (JSRRC) corroborated one of the Veteran's reported in-service stressors.  The JSRRC reviewed the December 1971 deck logs of the USS Independence and verified that the crew member identified by the Veteran was sucked into an A-7 Corsair jet intake, with the body passing all the way through the engine, causing the crew member to die instantaneously.

Based on the probative medical and lay evidence of record, the Board finds that the Veteran does not have a confirmed diagnosis of PTSD, however, an October 2010 VA examination shows the Veteran has currently diagnosed anxiety disorder which is at least as likely as not related to service.  The Board finds probative the JSRRC corroboration of the Veteran's credible and consistent statements of an in-service stressor, namely his witnessing the recovery of a Navy crew member's remains after being sucked into the intake of a A-7 jet engine while aboard the USS Independence in December 1971.  Because the competent, credible and probative evidence of record relates a currently diagnosed anxiety disorder to a verified in-service stressor, the Board finds that service connection is warranted for an acquired psychiatric disorder.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2016).

Service Connection for Peripheral Neuropathy of the Right and Left Upper Extremities

Service connection may be granted for a disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2016).  In addition, a claimant is entitled to service connection on a secondary basis when it is shown that a service-connected disability has chronically aggravated a nonservice-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995).  38 C.F.R. § 3.310 (b) provides that any increase in severity of a nonservice-connected disease or injury proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the disease, will be service connected. In reaching this determination as to aggravation of a nonservice-connected disability, consideration is required as to the baseline level of severity of the nonservice-connected disease or injury (prior to the onset of aggravation by service-connected condition), in comparison to the current level of severity of the nonservice-connected disease or injury.  These evaluations of baseline and current levels of severity are to be based upon application of the corresponding criteria under the VA rating schedule for evaluating that particular nonservice-connected disorder.

The Veteran contends that he should be service connected for peripheral neuropathy of the right and left upper extremities, to include as due to service-connected diabetes mellitus.  The Board finds that the Veteran has a current diagnosis of peripheral neuropathy of the upper extremities related to service-connected diabetes mellitus.

In a December 2009 VA examination for diabetes mellitus, the VA examiner performed an electromyography and reported normal results.  The examiner indicated there was no electrodiagnostic evidence of peripheral polyneuropathy.

In a February 2010 notice of disagreement, the Veteran stated that he has pain in his arms and that his hands cramp up when he is working on something.

In VA treatment records dated October 2010, the VA nurse practitioner indicated the Veteran was seeking treatment for peripheral neuropathy, most likely secondary to diabetes.  The VA nurse practitioner further indicated that the Veteran had upper extremity numbness and mild motor weakness in the right hand, which may be due to his diabetic neuropathy.

In May 2011, the Veteran had a VA examination for his hands, thumbs and fingers where the Veteran reported decreased strength in his right hand, with pain, deformity and stiffness.  An EMG test was run in June 2011, and the VA examiner opined that there was no electrodiagnostic evidence of neuropathy.  The VA examiner diagnosed the Veteran's with Duptryen's contracture of the right hand.

In VA treatment records dated September 2011, the Veteran received treatment for neuropathy related to diabetes with autonomic dysfunction.  The Veteran reported intermittent numbness in the right had with less finger movement.  The VA neurologist indicated the Veteran's peripheral neuropathy with dysfunction likely due to diabetes.  VA treatment records show the Veteran received an EMG in November 2015 which was confirmed normal in a December 2015 VA neurology treatment note. 

In July 2016, the Veteran received a VA examination for neuropathy of the upper extremities, where he had decreased sensation of his hand and fingers of both hands, and mild paresthesias and/or dysesthesias of the peripheral nerve.  The VA examiner diagnosed the Veteran with peripheral sensory neuropathy in both upper extremities by history and clinical examination, which was at least as likely as not caused by or a result of service-connected diabetes mellitus.  It was noted that this diagnosis was supported by the medical history and clinical examination.  In particular, the examiner cited to a December 2015 VA neurology consultation report which concluded that the Veteran had sensorimotor peripheral neuropathy with autonomic dysfunction due to diabetes.  (This diagnosis was provided following a comprehensive physical examination and with the acknowledgement that EMG results were normal.) 

In an October 2016 videoconference hearing, the Veteran's spouse testified that the Veteran worked as an electrician but had a hard time feeling his tools, so she now assisted him with his work.  She also indicated that his hands will cramp and that he'll sometimes have to run them under hot water to ease the pain and stiffness.

Upon review of the probative lay and medical evidence of record, the Board finds that the Veteran has a current diagnosis of peripheral neuropathy of the right and left upper extremities, which is related to service-connected diabetes mellitus.  The Veteran received treatment as early as 2010 for numbness in his upper extremities with reduced strength in his hands and fingers and was diagnosed with peripheral neuropathy of the right and left upper extremities in a July 2016 VA examination.  The July 2016 VA examiner further opined that the Veteran's diagnosed peripheral neuropathy of both upper extremities was at least as likely as not due to service-connected diabetes mellitus.  Therefore, the Board finds that service connection is warranted for peripheral neuropathy of the right and left upper extremities as secondary to service-connected diabetes mellitus.  


ORDER

The appeal for service connection for an eye condition, to include as secondary to diabetes mellitus, is dismissed.

The appeal for service connection for nephropathy, to include as secondary to diabetes mellitus, is dismissed.

Service connection for an acquired psychiatric disorder, diagnosed as anxiety disorder, is granted.

Service connection for peripheral neuropathy of the right upper extremities, as secondary to service-connected diabetes mellitus, is granted.

Service connection for peripheral neuropathy of the left upper extremities, as secondary to service-connected diabetes mellitus, is granted.


REMAND

The Veterans Claims Assistance Act of 2000 requires that VA make reasonable efforts to obtain relevant records that the claimant has adequately identified and authorized the VA to obtain.  38 U.S.C.A. § 5103A (West 2014).  Within an April 2017 appellate brief, the Veteran, through his representative, contended that he be afforded the opportunity to identify and submit pertinent medical records as to his claim for service connection for erectile dysfunction, to include as secondary to service-connected diabetes mellitus.  Accordingly, a remand for medical treatment records is warranted.

Pursuant to VA's duty to assist, VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide the claim.  38 U.S.C.A. § 5103A  (West 2014); 38 C.F.R. § 3.159(c)(4)(i) (2016).  Further, when VA undertakes to provide the Veteran with an examination, it must ensure the examination is adequate.  Barr v. Nicholson, 21 Vet App 303 (2007).  All medical opinions provided must also be adequately supported by an analysis that the Board can consider and weight against any contrary opinions of record.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).

The Veteran was afforded VA examinations in April 2010 to address the issue of service connection for erectile dysfunction, to include as secondary to service-connected diabetes mellitus, and in December 2009 for service connection for hypertension and necrobiosis lipoidica diabeticorum, to include as secondary to diabetes mellitus, however, the Board finds the medical opinions rendered within these examinations to be inadequate.  During the April 2010 VA examination addressing service-connection for erectile dysfunction, the VA examiner opined that the Veteran's erectile dysfunction was not related to nor aggravated by his service-connected diabetes mellitus, reasoning that the onset of erectile dysfunction was three years prior to that of his diagnosed diabetes mellitus.  The VA examiner did not, however, provide a rationale as to the negative aggravation opinion rendered therein.  Therefore, a VA addendum opinion must be afforded to determine whether the Veteran's erectile dysfunction was caused by or aggravated by service-connected diabetes mellitus, with adequate rationale.   

Within the December 2009 VA examination for service connection for hypertension, the VA examiner confirmed a diagnosis of hypertension, but opined that it was not a complication of diabetes as it was a "comorbid condition with diabetes mellitus" and further indicated that the etiology of hypertension was "unknown."  The VA examiner did not adequately address the etiology of diagnosed hypertension or the Veteran's claim for secondary service connection, as he failed to opine as to whether it was at least as likely as not that the Veteran's hypertension was caused or aggravated by service-connected diabetes mellitus, with adequate supporting rationale.  Accordingly, the Board finds that new VA examination and opinion is required to determine whether the Veteran's currently diagnosed hypertension was caused by or aggravated by the Veteran's service-connected diabetes mellitus, to be provided with sufficient rationale.

The Board also finds that an additional VA examination and opinion are warranted for the claim to service-connection for a skin condition, to include necrobiosis lipoidica diabeticorum, as secondary to service-connected diabetes mellitus.  Although the Veteran was afforded a VA examination in December 2009, the Veteran was not shown to have a current skin disability, and the VA examiner rendered a negative opinion on the basis of a normal skin examination.  However, within an October 2016 videoconference hearing, the Veteran and his spouse testified that his rash was intermittent in nature.  The Board finds that the Veteran and his spouse are competent to testify regarding such observable symptoms as a skin condition.  See McCartt v. West, 12 Vet. App. 164, 167 (1999) (implying that a veteran's report of skin disorder of boils, blotches, rash, soreness, and itching may be the type of condition lending itself to lay observation).  The United States Court of Appeals for Veterans Claims has interpreted VA's duty to assist to include obtaining a VA examination, when possible, during the active phase of a disability. See Ardison v. Brown, 6 Vet. App. 405, 407-08 (1994) (concluding that a VA examination during a remission phase of a skin condition was not adequate).  For this reason, the Board finds that another VA examination is warranted, when the Veteran's skin condition is active, to assist in determining the etiology of any current skin disability, to include as secondary to service-connected diabetes mellitus.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should contact the Veteran to determine whether there are any additional private treatment records and obtain any necessary authorizations for such records.  Such records should include, but are not limited to, treatment records relating to erectile dysfunction, as raised in the Veteran's April 2017 appellate brief, and any medical records reporting treatment for the Veteran's claimed skin condition.

2.  After all available evidence has been associated with the record, schedule the Veteran for a VA examination to obtain a medical opinion regarding secondary service connection for erectile dysfunction, claimed as secondary to diabetes mellitus.  The record should be made available for review in connection with this request.  All indicated studies should be performed.  

The VA examiner(s) should offer the following opinions:

a) Is it at least as likely as not that currently diagnosed erectile dysfunction is caused by service-connected diabetes mellitus?

b) Is it at least as likely as not that currently diagnosed erectile dysfunction is aggravated (permanently worsened in severity beyond the normal progress of the disease) by service-connected diabetes mellitus?

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

If the opinion is that there is aggravation, to the extent that is possible, the examiner is requested to provide an opinion as to approximate baseline level of severity of the nonservice-connected disorder before the onset of aggravation. "Aggravation" is defined for legal purposes as a worsening of the underlying condition versus a temporary flare-up of symptoms.

A complete rationale for all opinions and conclusions should be provided with references to findings in the claims file, to include, but not limited to, the Veteran's statements throughout the record and any medical evidence submitted after this decision by the Veteran regarding the onset of his diabetes mellitus and erectile dysfunction. 

3.  The AOJ must schedule the Veteran for a VA examination to obtain a medical opinion regarding secondary service connection for hypertension, claimed as secondary to diabetes mellitus.  The record should be made available for review in connection with this request.  All indicated studies should be performed.  

The VA examiner(s) should offer the following opinions:

a) Provide an opinion regarding the onset of the Veteran's service-connected diabetes mellitus.  Attention is drawn to the Veteran's contentions that his diabetes mellitus existed prior to his date of diagnosis.

b) Is it at least as likely as not that currently diagnosed hypertension is caused by service-connected diabetes mellitus?

c) Is it at least as likely as not that currently diagnosed hypertension is aggravated (permanently worsened in severity beyond the normal progress of the disease) by service-connected diabetes mellitus?

A complete rationale for all opinions and conclusions should be provided with references to findings in the claims file, to include, but not limited to, the Veteran's statements throughout the record and any medical evidence submitted after this decision by the Veteran regarding the onset of his diabetes mellitus and erectile dysfunction.

4.  The AOJ must contact the Veteran and request that he indicate when his skin condition is active.  All efforts should be made to schedule the Veteran for a VA skin examination during an active stage of his skin disorder to obtain a medical opinion regarding secondary service connection for a skin condition, claimed as secondary to diabetes mellitus.  The examination should also be scheduled after all available evidence has been associated with the record.  The claims folder must be made available to and reviewed by the examiner.  All indicated studies should be performed.  

If a current skin disability is diagnosed during the examination, the VA examiner(s) should offer the following opinions:

a) Is it at least as likely as not that the currently diagnosed skin disability is caused by service-connected diabetes mellitus?

b) Is it at least as likely as not that any currently diagnosed skin disability is aggravated (permanently worsened in severity beyond the normal progress of the disease) by service-connected diabetes mellitus?

A complete rationale for all opinions and conclusions should be provided with references to findings in the claims file, to include, but not limited to, the Veteran and his spouse's statements throughout the record, such as their testimony within the October 2016 Board videoconference hearing.

5.  Ensure compliance with the directives of this remand. If a VA examination report is deficient in any manner, the AOJ must implement corrective procedures.

6.  Thereafter, the AOJ should review the case again based on the additional evidence and readjudicate the issues on appeal.  If the benefits sought are not granted, the AOJ should furnish the Veteran and his representative with a supplemental statement of the case, and should give the Veteran a reasonable opportunity to respond before returning the record to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


